UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4902


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE MAURICE MCNEILL, a/k/a Lil’ Fred,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cr-00031-BR-1)


Submitted:   April 22, 2013                   Decided:   July 5, 2013


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey William Gillette, GILLETTE LAW FIRM, PLLC, Raleigh,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Terrence Maurice McNeill appeals the district court’s

amended judgment resentencing him to the mandatory minimum sixty

months     in    prison    after        he    pled       guilty         to    distributing         fifty

grams    or      more     of   cocaine            base    in    violation            of    21      U.S.C.

§ 841(a)(1)          (2006).       McNeill’s             attorney            has    filed      a   brief

pursuant        to    Anders       v.    California,                386       U.S.       738    (1967),

asserting, in his opinion, that there are no meritorious grounds

for appeal but raising the issue of whether the district court’s

judgment was “unreasonable, imposing a sentence of 60 months to

run consecutively to Mr. McNeill’s sentence upon the revocation

of   his      supervised       release.”                McNeill         has    filed       a    pro   se

supplemental brief raising the additional issue of whether he

“should [have been] charge[d] for the actual amount” of cocaine

base rather than the total weight of the mixture.                                    We affirm.

                We   review    a    sentence            under       a    deferential           abuse-of-

discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007).         The first step in this review requires us to ensure

that    the     district       court     committed             no       significant        procedural

error,     such      as   improperly          calculating               the    Guidelines          range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                                        United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                    If the sentence is

procedurally          reasonable,            we     then       consider            the    substantive

                                                    2
reasonableness of the sentence imposed, taking into account the

totality   of    the   circumstances.        Gall,    552   U.S.    at   51.     We

presume that a sentence within or below a properly calculated

Guidelines range is substantively reasonable.                   United States v.

Susi,   674     F.3d     278,   289   (4th   Cir.     2012).        Moreover,    a

statutorily     required    sentence    is   per     se   reasonable.        United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

           We     have     reviewed    the    record      and     conclude     that

McNeill’s sentence is procedurally and substantively reasonable,

and the district court did not err or abuse its discretion in

sentencing him.        The district court did not err in finding that

McNeill was accountable for 54.7 grams of cocaine base.                         See

Chapman v. United States, 500 U.S. 453, 459 (1991).                       To the

extent that McNeill seeks to challenge the drug quantity that he

was charged with distributing or his conviction, we conclude

that he has waived the right to raise this issue.                     See United

States v. Pileggi, 703 F.3d 675, 680 (4th Cir. 2013); United

States v. Moussaoui, 591 F.3d 263, 279 (4th Cir. 2010); United

States v. Bundy, 392 F.3d 641, 644 (4th Cir. 2004).

           We further conclude that the district court did not

err or abuse its discretion in denying McNeill’s request to run

his mandatory minimum sentence concurrently with his previous

sentence for violating the terms of his supervised release in

another criminal case based on the new criminal conduct to which

                                        3
he pled guilty in this case.         The district court recognized that

it had the authority to grant McNeill’s request, but reasonably

determined that it was not warranted in this case.                   See U.S.

Sentencing Guidelines Manual § 5G1.3(c) & cmt. n.3(C) (2011);

United States v. Woodrup, 86 F.3d 359, 362 (4th Cir. 1996).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

We deny McNeill’s motion for leave to file supplemental material

as an attachment to his brief.

            This court requires that counsel inform his or her

client, in writing, of his or her right to petition the Supreme

Court of the United States for further review.                If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.               Counsel’s

motion must state that a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.


                                                                      AFFIRMED




                                      4